t c summary opinion united_states tax_court david peter and pamela ogden cwiklo petitioners v commissioner of internal revenue respondent docket no 11381-06s filed date david peter and pamela ogden cwiklo pro sese linette b angelastro for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal alternative_minimum_tax amt for as well as a dollar_figure addition_to_tax under sec_6651 for failure_to_file timely at trial petitioners filed a motion to strike irs documentary_evidence for failure to produce motion to strike in the motion petitioners also requested that the court award attorney’s fees and other costs of litigation the issues for decision are whether the court should sustain petitioners’ motion to strike whether petitioners are subject_to the amt and whether petitioners are liable for an addition_to_tax for late filing background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they filed their petition petitioners filed a joint federal_income_tax return mr cwiklo was a self-employed attorney and ms cwiklo worked as a teacher’s aide they reported adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure an income_tax only mr cwiklo appeared at trial however for consistency we will continue to refer to petitioners in the plural liability of dollar_figure tax withheld of dollar_figure and a balance due of dollar_figure petitioners claimed four categories of itemized_deductions state and local_taxes of dollar_figure personal_property_taxes of dollar_figure home mortgage interest of dollar_figure and a miscellaneous itemized expense item entitled ref fees of dollar_figure petitioners failed to phase out reduce their itemized_deductions and personal exemptions as sec_68 and sec_151 respectively require for higher income taxpayers petitioners also failed to report amt and they did not attach a form_6251 alternative minimum tax--individuals to their joint income_tax return in the notice_of_deficiency dated date respondent’s amt calculation reflected adjustments for the proper phaseout amounts both parties presented copies of petitioners’ tax_return and both copies showed that petitioners dated their signatures date however respondent’s copy also showed that the internal_revenue_service irs small_business self employed compliance office in santa barbara california stamped the return received on date in neither party explained what ref fees means petitioners properly reduced the dollar_figure to dollar_figure because sec_67 requires taxpayers to trim miscellaneous itemized expenses by percent of adjusted_gross_income for detail on the phaseouts see table footnotes below in sec iii the amt computation their petition petitioners alleged that respondent incorrectly calculated or incorrectly applied the amt that respondent mistakenly did not apply amt credits and that respondent did not support the addition_to_tax for late filing petitioners also stated that they would raise additional issues at trial the trial session of the court commenced monday date in los angeles and the trial took place on that date petitioners filed their motion to strike in the motion petitioners stated that respondent’s computation must have been wrong because petitioners did not have any_tax preference items and even if respondent’s computation was correct then respondent misapplied the tax because originally in congress targeted high-income taxpayers and did not intend to impose the tax on petitioners petitioners introduced three new grounds for relief respondent made the determination of amt tax too late ie respondent issued the notice_of_deficiency beyond the 3-year limitations_period to assess tax respondent purportedly conceded that petitioners did not owe amt and respondent did not respond timely to petitioners’ discovery requests to support their contention about discovery petitioners attached five letters to their motion the first letter dated date was from respondent to petitioners suggesting a pretrial conference and requesting that petitioners bring all documents that they intended to introduce at trial the second letter dated date was from petitioners to respondent stating that respondent already had originals or copies of all the documents that petitioners intended to introduce such as their tax_return petitioners requested that in lieu of a face-to-face conference respondent send to mr cwiklo’s law office all documents that respondent intended to introduce at trial the third letter dated date was from respondent to petitioners respondent stated that it was his understanding that at trial petitioners intended to introduce only their tax_return to support their contention that they were not liable for amt petitioners highlighted this statement as respondent’s purported concession that they did not owe the tax respondent also stated that he was enclosing a copy of petitioners’ administrative file for after redacting irrelevant third party information and certain privileged data such as petitioners’ dif_score discriminant function which is an internal irs statistical measure of the likelihood an audit will yield additional revenue additionally respondent stated that except for a transcript of petitioners’ account for he did not intend to introduce any documents that he had not already sent to petitioners both the fourth and fifth letters dated october and date were from petitioners to respondent petitioners reiterated respondent’s alleged concession on the amt petitioners also stated that because they had not received the entire administrative file they intended to ask the court for an order precluding respondent’s introduction of any documents that respondent had not produced timely the court reserved judgment on petitioners’ motion at trial respondent offered the following documents a copy of petitioners’ tax_return a form_4340 certificate of assessments payments and other specific matters referred to below as the certificate of assessments or transcript of account dated date and a form_2866 certificate_of_official_record also dated date the transcript of account indicated that the irs received the return on date the certificate_of_official_record had an official irs raised gold seal affixed to it and the irs chief of accounting operations had signed the certificate in the stipulation of facts and at trial petitioners objected to the court’s admission of the tax_return and the certificate of assessments on the grounds of hearsay lack of foundation and the best evidence rule the court overruled petitioners’ objections and received respondent’s evidence discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof with respect to the addition_to_tax sec_7491 places the burden of production on the commissioner petitioners have constructed three layers of defense against respondent’s determination first they claim that the irs issued the notice_of_deficiency too late in petitioners’ view because the irs issued the notice more than years after the date petitioners claim they filed their return the statute_of_limitations renders the irs’s notice invalid and therefore the irs has no authority to determine a deficiency and an addition_to_tax secondly petitioners propose two reasons for the court to exclude respondent’s evidence respondent’s purported discovery misconduct and petitioners’ evidentiary objections to the evidence third and last petitioners allege the amt should not apply to them and in the alternative if it does then respondent must have incorrectly computed the amount due and omitted credits we now discuss petitioners’ three defenses i whether the statute_of_limitations bars respondent’s determination of amt establishing that a deadline has expired under a limitations_period is an affirmative defense that the claiming party must raise in the pleadings see rule 119_tc_140 additionally taxpayers must specify in their petition each and every error that they allege the commissioner has committed rule b 123_tc_213 if a taxpayer does not raise an issue in the pleadings then the court will deem that the taxpayer has conceded waived or abandoned the issue see rule b 766_f2d_401 9th cir petitioners first raised the statute_of_limitations argument in their motion to strike filed at trial consequently rule b precludes their argument as untimely and we deem that petitioners have waived the defense moreover if we were to reach the merits we would find that petitioners failed to carry their affirmative burden to prove that the 3-year period for assessment expired before respondent’s issuance of the notice_of_deficiency petitioners contend that respondent’s notice_of_deficiency is invalid because the date_of_issuance date is more than years after they purportedly filed their return on date three years is significant because the commissioner ha sec_3 years from the date a taxpayer files a return to assess a tax imposed by title_26 sec_6501 see 541_us_114 we note that a long line of cases has established that the running of the statute_of_limitations on assessment requires the taxpayer to prove the date of the filing of a return 78_tc_412 further a court is not required to give credence to a taxpayer who does not present the testimony of a spouse who purportedly cosigned the return and who does not present any other evidence to corroborate the taxpayer’s self-serving testimony hazel v commissioner tcmemo_2008_134 other than the date they wrote on the tax_return and mr cwiklo’s self-serving testimony petitioners provided no evidence to support their claim that they filed their return on date petitioners did not call ms cwiklo and they did not offer proof of mailing such as a certified mail receipt or an executed return receipt request thus petitioners have failed to meet their affirmative burden 4title of the u s code includes imposition of the amt at sec_55 in contrast respondent produced a copy of petitioners’ tax_return that showed an irs receipt stamp date of date and an authenticated certificate of assessments that corroborated the date filing_date accordingly respondent has provided credible_evidence of the date filing_date for the foregoing reasons we conclude that petitioners filed their return on date and that the statute_of_limitations did not bar respondent’s issuance of a notice_of_deficiency on date ii whether the court should exclude respondent’s evidence we now discuss petitioners’ two grounds for the court to exclude respondent’s evidence respondent’s alleged wrongdoings during pretrial discovery and petitioners’ evidentiary objections at trial a whether the court should sustain petitioners’ motion to strike at trial petitioners filed a motion to strike their motion hinges on their contention that respondent did not respond sufficiently and timely to their discovery requests for documents petitioners submitted their first discovery request to respondent in a letter dated date which was about days before the date calendar call and trial petitioners’ use of discovery suffers from many problems first as a formal matter petitioners submitted their initial discovery request too late our rules require that a party requesting information make the request sufficiently early so as to complete discovery no later than days before the date set for the calendar call of the case see rule a gallo v commissioner tcmemo_1998_100 further if petitioners were having a problem with respondent’s response then our rules require them to follow rule which controls the production of documents and things in pertinent part rule b requires that the requesting party file with the court a motion to compel if the responding party fails to respond or produce when coupled with rule a rule requires that the requesting party file the motion to compel early enough for the court to weigh the motion and if necessary compel the other party to comply sufficiently early before trial or to adjourn the trial for a later date petitioners by filing an untimely motion to strike and by bypassing the filing of a motion to compel have violated our discovery rules secondly petitioners’ greater mistake was that they did not in good_faith exhaust all efforts toward informal communication and discovery within the meaning of rules and and 61_tc_691 pleier v commissioner tcmemo_1990_426 affd without published opinion 956_f2d_1167 9th cir failure to do so shows petitioners do not fully appreciate the importance of our branerton opinion 119_tc_151 in branerton we explained ‘the formal discovery procedures should be used only after the parties have made reasonable informal efforts to obtain needed information voluntarily’ id pincite quoting 61_tc_691 an insistence on compliance with his formal discovery requests in advance of any conference between the parties does not effectively present an opportunity for the ‘discussion deliberation and an interchange of ideas thoughts and opinions between the parties’ that our rules contemplate id pincite quoting 67_tc_89 thus petitioners’ violation of the letter and spirit of our discovery rules sharply conflicts with the intent and purpose of rule a and therefore constitutes an abuse of the court’s procedures branerton corp v commissioner supra pincite petitioners rejected respondent’s offer to begin informal discussions and discovery through a pretrial settlement conference that respondent proposed in his date branerton_letter moreover petitioners compounded their error by making discovery demands that seemingly were meant to obstruct rather than yield meaningful information see pleier v commissioner supra ruling against a taxpayer in part because the taxpayer’s overbroad discovery requests would not lead to the discovery of admissible evidence ultimately other than sending their letters petitioners did not engage in ‘discussion deliberation and an interchange of ideas thoughts and opinions between the parties’ as rule a contemplates schneider interests l p v commissioner supra pincite quoting intl air conditioning corp v commissioner supra pincite third and finally in addition to procedural errors petitioners’ motion fails on the merits the limited information that respondent redacted which was some third party information and petitioners’ dif_score was within respondent’s rights and immaterial to petitioners’ trial see rule b a discovery request may not secure information that is privileged or that is not relevant to the pending case 980_f2d_819 1st cir holding that among other allowable exclusions the commissioner may redact a taxpayer’s dif_score moreover the only new evidence respondent presented at trial was a transcript of petitioners’ account which for the reasons we discuss next in section b did not surprise or prejudice petitioners for all the foregoing reasons we will deny petitioners’ motion to strike b whether the court should have sustained petitioners’ evidentiary objections in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b carves out an exception for trials of small tax cases under the provisions of sec_7463 under rule b the court conducts small tax cases as informally as possible and consequently may admit any evidence that the court deems to have probative value schwartz v commissioner 128_tc_6 the documents that respondent offered are highly probative of petitioners’ filing_date therefore sufficient grounds exist under rule b to overrule petitioners’ evidentiary objections petitioners’ arguments also fail substantively certified computer records to establish information regarding a taxpayer’s filing of income_tax returns are admissible as self- authenticating documents under rule of the federal rules of evidence 969_f2d_238 7th cir 953_f2d_531 9th cir the significance of self-authentication is that the document does not require extrinsic evidence of authenticity as a prior condition to admission fed r evid computer records satisfy rule of the federal rules of evidence as long as the certification is under seal and bears an appropriate signature hughes v united_states supra pincite further and specifically the certificate of assessments is neither inadmissible hearsay evidence nor inadmissible for lack of foundation id pincite rather the certificate of assessments is admissible under the public records exception of rule of the federal rules of evidence because it is ‘the product of systematized data storage and retrieval by a public agency charged with the responsibility of maintaining accurate financial and tax information’ hughes v united_states supra pincite quoting 615_f2d_1235 9th cir in united_states v ryan supra pincite as happened here the commissioner waited until trial to present an irs computer- generated transcript which the district_court allowed over the taxpayer’s objection the taxpayer contended that he did not have sufficient time to decipher the codes on the commissioner’s printout id the court_of_appeals for the seventh circuit concluded that the transcript was admissible even though the commissioner did not present the transcript until trial because the commissioner relied on the transcript solely to establish the taxpayer’s filing history and therefore the untimely production did not prejudice the taxpayer id similarly respondent’s purpose in offering the two documents the tax_return and the certificate of assessments was to establish that petitioners filed their return late moreover petitioners may not justifiably argue that they were surprised by respondent’s evidence at trial because respondent’s notice_of_deficiency dated date gave petitioners about a year and a half notice of respondent’s position regarding amt and late filing rule of the federal rules of evidence codifies the best evidence rule by requiring the original of a document however rule of the federal rules of evidence generally permits duplicates unless a party raises a genuine question as to the original’s authenticity and unless it would be unfair to admit the duplicate major v commissioner tcmemo_2005_141 affd 224_fedappx_686 9th cir tax_court rule d adopted the unfairness standard id petitioners other than their assertion of rule of the federal rules of evidence offered no reason why respondent’s copy of their tax_return was not satisfactory for all of the foregoing reasons petitioners’ evidentiary objections fail one additional point if the court were to sustain petitioners’ objections then the record would have no credible_evidence that petitioners ever filed a return the period of limitations does not commence where a taxpayer has not filed a return or in other words in the case of no return the commissioner may assess a tax at any time see sec_6501 321_us_219 iii whether respondent improperly imposed or computed the amt we now review petitioners’ three arguments why they are not liable for the amt a whether congress intended to impose the amt on petitioners petitioners claim that congress intended to impose the amt on only a small number of high-income taxpayers and not on petitioners courts have consistently rejected such challenges 464_us_386 a court may not rewrite a tax statute to its liking katz v commissioner tcmemo_2004_97 specifically discusses amt statute b whether respondent conceded that petitioners do not owe amt petitioners rely on respondent’s letter dated date to argue that respondent conceded that they do not owe amt petitioners have taken respondent’s words out of context in the letter respondent was simply summarizing petitioners’ assertion that the amt did not apply respondent did not concede the issue petitioners’ contention is groundless c whether respondent improperly computed the amt petitioners argue further that even if all their procedural and equitable arguments fail which they do then petitioners are still not liable for amt because petitioners do not have preference items respondent incorrectly computed the tax and respondent did not apply credits petitioners were silent however on where respondent erred or which credits respondent omitted we now therefore review respondent’s amt calculation the computation of amt is a two-step process with step beginning with determining the taxpayer’s alternative_minimum_taxable_income amti amti starts with the taxpayer’s regular taxable_income before the deduction for personal exemptions sec_55 increases or decreases that income by the adjustments provided in sec_56 for example relevant adjustments include disallowances addbacks of deductions for state_and_local_income_taxes personal_property_taxes and miscellaneous_itemized_deductions see sec_56 to arrive at the final amti sec_55 increases the above amount with the tax preference items described in sec_57 petitioners are correct that they had no tax preference items however their income and adjustments were sufficient to subject them to the amt as the computation below shows step starts with determining a taxable_excess which is the amount that the amti determined by the provisions discussed above exceeds the amt_exemption_amount sec_55 5in other words sec_56 disallows the deduction for personal exemptions that taxpayers claim under sec_151 for their regular income_tax for sec_55 provided an amt exemption of dollar_figure for married couples filing a joint_return with a phaseout if a couple’s income exceeded dollar_figure the amt rate for married couples wa sec_26 percent of the taxable_excess up to dollar_figure and percent thereafter see sec_55 sec_55 then defines or imposes the amt as the excess of the tentative_minimum_tax over the regular_tax in other words the amt is the amount in excess of and is in addition to any regular_tax owed if we apply the above provisions to petitioners’ facts the following computation shows the calculation of amt relevant here step - alternative_minimum_taxable_income regular taxable_income before exemptions form_1040 line adjustments state and local_taxes personal_property_taxes miscellaneous_itemized_deductions ref fees limitation of itemized_deductions for agi dollar_figure big_number total adjustments subtotal plus items of tax preference dollar_figure big_number big_number 1dollar_figure big_number big_number none here alternative_minimum_taxable_income big_number 1petitioners on line of form_1040 u s individual_income_tax_return incorrectly reported a lower taxable_income figure of dollar_figure which is dollar_figure less than the proper amount the reason for the shortfall is that on schedule a itemized_deductions petitioners in error checked the box on line as no when the form asked whether their adjusted_gross_income agi was greater than dollar_figure petitioners’ agi was dollar_figure the reason for the query is that sec_68 subject_to certain limitations phases out reduces itemized_deductions at the rate of percent of agi above dollar_figure the phaseout amount here i sec_3 percent x dollar_figure big_number big_number dollar_figure step - alternative_minimum_tax alternative_minimum_taxable_income from above less amt exemption amt_exemption_amount less phaseout petitioners’ amti from above less threshold_amount subtotal x phaseout rate phaseout amount net amt exemption taxable_excess apply amt rates first big_number x rate remainder big_number big_number x rate tentative_minimum_tax less regular_tax_alternative_minimum_tax big_number dollar_figure big_number big_number big_number x big_number big_number x big_number big_number x big_number big_number big_number big_number big_number big_number 2petitioners incorrectly reported a lower total regular_tax of dollar_figure the dollar_figure shortfall occurred because petitioners did not report the phaseout of dollar_figure of their itemized_deductions as we discussed earlier and petitioners also did not report the phaseout of their personal exemptions that sec_151 requires for married couples with an adjusted_gross_income greater than in dollar_figure petitioners claimed dollar_figure in personal exemptions dollar_figure per person times four exemptions which included two children the proper phaseout amount should have been dollar_figure which would leave a correct deduction of dollar_figure the combination of the two omissions dollar_figure big_number big_number when incorporated into the regular_tax calculation results in a proper regular_tax total of dollar_figure the code also provides for amt credits such as the sec_59 amt foreign_tax_credit however as noted above petitioners have not identified which credits they believe they may claim or that respondent omitted and we do not find any applicable credits thus in summary we have reviewed respondent’s computations of the amt and credits and conclude that they comport with the code in view of the foregoing we hold that respondent’s determination of amt is correct iv whether respondent properly satisfied his burden of production with regard to the addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed for filing unless the taxpayer proves that the failure_to_file was due to reasonable_cause and not willful neglect 469_us_241 the addition equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id sec_6651 imposes the addition_to_tax on the net amount due as discussed above respondent has provided credible_evidence that petitioners filed their return on date which is beyond the date or date with an extension deadline for filing a return thus respondent has carried his burden of producing evidence to show the addition_to_tax for late filing is appropriate although the commissioner has the initial burden taxpayers bear the burden to show reasonable_cause 116_tc_438 petitioners failed to provide credible_evidence that they filed their return timely and moreover they failed to show or even argue that they exercised ordinary care and prudence in their late filing we therefore conclude that pursuant to sec_6651 petitioners are liable for the addition_to_tax for late filing v conclusion in reaching our holdings we have considered all of petitioners’ remaining arguments and contentions and to the extent not mentioned we conclude that they are irrelevant or without merit to reflect our disposition of the issues an appropriate order and decision will be entered
